DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
The instant application is a 35 US 371 National Stage filing of international application PCT/SG2018/050195, filed April 18, 2017, which claims the benefit of an effective US filing date from provisional application 62/486,613, filed April 18, 2017.

Information Disclosure Statements
The information disclosure statements (IDS) dated October 17, 2019 and February 19, 2021 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.

Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-12 and 16-20, in the reply filed December 3, 2020 is acknowledged.  Further, Applicant’s election without traverse of the species of a polymer having the repeating units 
    PNG
    media_image1.png
    100
    273
    media_image1.png
    Greyscale
 in the same reply is also acknowledged.  The elected species reads on claims 1-7, 9, 11-12 and 16-20 within the elected group. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the Examiner searched the claimed invention based on the elected species above, wherein: the elected species was not found to be allowable over the prior art. For the purposes of compact prosecution, the scope of the search and examination herein also includes a homolog of the instantly elected species as described in the rejection herein. Since the scope described herein was not found to be in condition for allowance, it has not been expanded further.  

Status of Claims
Currently, claims 1-13 and 16-20 are pending in the instant application.  Claims 8, 10 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention and/or species. Claims 1-7, 9, 11-12 and 16-20 read on an elected invention and species and are therefore under consideration in the instant application to the extent that they read on the elected embodiment. 

Claim Interpretation
As an initial matter, the Examiner would like to provide an interpretation of the claimed “pharmaceutical composition,” “for use as a medicament” and “antimicrobial and/or antifungal detergent” in claims 11, 12 and 16-18.  Notably, the only structural features actually required by the claim are polymer having the claimed repeating unit. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to “a human in need thereof,” the court held that the preamble is not merely a 

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-12 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TW 201040211 (“the ‘211 publication”).
The ‘211 publication teaches an ionic liquid polymer having the structure
    PNG
    media_image2.png
    148
    304
    media_image2.png
    Greyscale
(see Abstract).  Since the polymers are disclosed as being liquid, they read on the claimed compositions. Particularly exemplified polymers include I-1 
    PNG
    media_image3.png
    137
    380
    media_image3.png
    Greyscale
(p. 12), 
    PNG
    media_image4.png
    130
    440
    media_image4.png
    Greyscale
(p. 13) and 
    PNG
    media_image5.png
    127
    499
    media_image5.png
    Greyscale
(p. 15).  In particular, the repeating unit in formula (I-2) is identical to the instantly elected species.  Further, particular examples which anticipate the claimed polymers and number average molecular 
    PNG
    media_image6.png
    379
    678
    media_image6.png
    Greyscale

Since the prior art teaches all required features of the instant claims, the claims are anticipated.

Claim(s) 1-4, 6, 7, 11-12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/127009 (“the ‘009 publication”).
The ‘009 publication teaches a polymeric ionic compound of general formula (IV)
    PNG
    media_image7.png
    216
    215
    media_image7.png
    Greyscale
(see p. 38).  Particularly exemplified polymer C1 anticipates the instantly claimed formula, and is identical to the instantly elected species except for a difference in alkylene chain length (propane vs. butane): 
    PNG
    media_image8.png
    52
    190
    media_image8.png
    Greyscale
(p. 164, 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699